Title: From James Madison to Edmund Randolph, 2 July [August] 1788
From: Madison, James
To: Randolph, Edmund


My dear friendN. York July [August] 2d. 1788
Some of the letters herewith inclosed have been here for some time without my knowing it. The others came to hand yesterday. I have also in hand for you the Marquis Condorcet’s essai on the probability of decisions resulting from plurality of voices, which I understand from Mazzei is a gift from the Author. I shall forward it by the first conveyance.
There are public letters just arrived from Jefferson. The contents are not yet known. His private letters to me & others refer to his public for political news. I find that he is becoming more & more a friend to the new Constitution, his objections being gradually dispelled by his own further reflections on the subject. He particularly renounces his opinion concerning the expediency of a ratification by 9 and a refusal by 4 States, considering the mode pursued by Massts. as the only rational one, but disapproving some of the alterations recommended by that State. He will see still more room for disapprobation in the recommendations of other States. The defects of the Constitution which he continues to criticise are the omission of a bill of rights, and of the principle of rotation at least in the Ex. Departmt.
Congress have been some days on the question where the first meeting of the New Congs. shall be placed. Philada. failed by a single voice from Delaware which ultimately aimed at that place, but wished to bring Wilmington into view. In that vote N. Hampshire & Connecticut both concurred. N. York is now in nomination and if those States accede which I think probable, and Rhode Island which has as yet refused to sit in the Question can be prevailed on to vote which I also think probable, the point will be carried. In this event a great handle I fear will be given to those who have opposed the new Govt. on account of the Eastern preponderancy in the fœderal system. Yrs. Affely.
Js. Madison Jr
I inclose a copy of the ratification of N. York. What think you of some of the expository articles?
